Citation Nr: 0527924	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  00-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran's claim was remanded by the Board for further 
development in September 2003, and again in September 2004.  
The development has been completed and the veteran's claim is 
now ready for Board review.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
her from obtaining or maintaining substantially gainful 
employment consistent with her education and occupational 
background.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disability have not been met.  38 
U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

VA satisfied its duty to notify by means of December 2003 and 
October 2004 letters from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters informed the appellant 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
The appellant has been asked to submit evidence and 
information in her possession to the AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the VCAA notice.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records have been obtained.  The veteran has been 
provided VA medical examinations.  The veteran has submitted 
private medical evidence.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History and Analysis

The veteran asserts that she is entitled to a total rating 
based on individual unemployability due to service-connected 
disabilities.  The veteran has a 60 percent rating in effect 
for a lumbar spine fracture disability; a 30 percent rating 
for fecal incontinence; a 30 percent rating for a dysthymic 
disorder, a 20 percent rating for urinary incontinence, 
history of recurrent urinary tract infection, and history of 
neurogenic bladder; a 10 percent rating for left knee 
arthritis, and a 10 percent rating for right knee arthritis.  
The combined rating for the service-connected disabilities is 
90 percent.

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to two or 
more service-connected disabilities provided that there is 
one disability rated at 40 percent or more, with additional 
disability to bring the combined service-connected disability 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Since the veteran has a service-connected disability 
rated at 60 percent, and a total combined rating of 90 
percent, the veteran meets the minimum schedular criteria for 
a total rating based on unemployability.

On her April 1999 claim for TDIU the veteran reported that 
she had a college degree in business administration, had 
completed a one-year licensed practical nurse (LPN) diploma, 
and had completed two years of college towards a Batchelor of 
Science in Nursing degree.  She reported previous employment 
as an LPN.  In July 2004, the veteran reported that she had 
worked as a cashier at a restaurant for almost two years.  
She noted that she worked from 19 to 24 hours a week and that 
the most she earned in a month at her job was $460.  She also 
reported previous employment as a file clerk with the VA.

A July 2001 note from a private chiropractor states that 
considering the veteran's back disability, she should avoid 
prolonged standing and mechanical stress such as bending and 
lifting.  He noted that placing her in a job position such as 
filing would likely aggravate her condition.

On VA examination in April 2004 it was noted that the veteran 
worked a number of hours per week and said that she did not 
miss work because of her knees or back.  She said that she 
put up with the discomfort of her back, and that sometimes 
she would have to leave her position for a short time due to 
urinary and fecal urges.  The examiner noted that the major 
functional impact appeared to be pain.  He opined that the 
veteran appeared to have only mild functional impairment.

VA examination of the knees in March 2005 revealed 
musculoligamentous strain and mild degenerative changes of 
the knees.  The veteran reported to the physician that her 
bilateral knee disability did not interfere with her job.

In March 2005 the veteran was examined by a VA psychiatrist.  
He stated that the veteran's psychiatric symptoms had minimal 
impact on her ability to obtain and retain employment.  

On VA examinations in March 2005, the veteran reported that 
she worked part-time as a cashier for 19 hours each week.  
She said that she worked part time because of her legs, feet, 
back, and exhaustion.  The veteran reported that she did not 
lose any time from work because of her disability.  The 
examiner stated that the veteran's back disability prevented 
the veteran from doing anything strenuous, and prevented 
sitting, standing, bending, squatting, or kneeling for any 
short amounts of time.  Concerning urine and stool loss, 
those caused frequent trips to the bathroom because of 
urinary frequency and urinary incontinence.  The examiner 
noted that the veteran had urge symptoms.  The veteran used a 
pad and reported two accidents per week with stool loss.  He 
noted that such would interfere with all daily activities, 
even though she used a protective pad, because of frequent 
and urgent trips to the bathroom.  He further noted that the 
veteran could not kneel, squat, or get up very quickly due to 
her bilateral knee disability, which would interfere with her 
job and daily activities when anything repetitive had to be 
done. 

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Thus, the issue is 
whether the veteran's service-connected disabilities preclude 
her from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether she can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to her age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2004).

While the veteran asserts that she cannot engage in 
substantially gainful employment due to her service-connected 
disabilities, as a layperson she is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The record does show that the veteran has 
significant service-connected disability, and a private 
chiropractor has stated that the veteran should not work in a 
job that requires filing and lifting.  While her service-
connected disabilities certainly restrict the kinds of 
employment available to her, they do not prevent her from 
engaging in all substantially gainful employment.  None of 
the many medical records in the claims file indicate that the 
veteran is unemployable due to her service-connected 
disabilities.  The records do show that the service-connected 
disabilities result in restrictions on the veteran's ability 
to lift objects and other physical activities.  However, the 
veteran has a college degree indicating that she is qualified 
for employment that does not require physical exertion.  
Furthermore, the veteran is currently employed on a part-time 
basis.  Even if the veteran were currently unemployed, the 
medical evidence does not show that the veteran is 
unemployable due to service-connected disability.  
Consequently, whether or not the veteran's employment is 
marginal in nature is not a factor.  The Board finds that the 
preponderance of the evidence reveals that the veteran's 
service-connected disabilities do not prevent the veteran 
from engaging in any kind of gainful employment for which she 
would be qualified.  Accordingly, a total rating based on 
individual unemployability is not warranted. 




ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


